COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-04-321-
CV





IN RE KAREN MAYS-HOOPER	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus and “Emergency Request for Stay of Order and to Stay Proceedings” 
and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus and motion for emergency stay are denied.

Relator shall pay all costs of this original proceeding
, for which let execution issue.

PER CURIAM





PANEL B
: HOLMAN, WALKER, and MCCOY, JJ.



WALKER, J. would grant the motion for temporary relief and request a response.



DELIVERED: October 15, 2004



FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.